DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-10 and 12-20 are pending. Claims 4 and 11 are cancelled. Claims 1-3, 5, 8-10, 12 and 15-18 are currently amended. 
Applicant’s amendments to the claims will overcome each and every claim objection and 103 rejection previously set forth in the Non-Final Office Action mailed 10/06/2021. 
Response to Arguments
Applicant’s arguments, see page 9, filed 10/15/2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-3, 5-10 and 12-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-10 and 12-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: After a further search and consideration, the prior art taken either alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Sabet et al. (US Pub No. 2016/0234162) discloses assigning new internet protocol (IP) addresses to new devices in an existing network is provided comprising assigning respective new IP addresses to one or more new network components by a first device based on one or more communications received by the first device, wherein the one or more communications comprise advertisement messages that include information about the one or more new network components. (Sabet, Abstract), Viger et al. (US Patent No. 8,812,633) discloses providing a remedy to the problem of address conflict when setting up a communications tunnel between a first tunnel end-point of a first communications sub-network and a second tunnel end-point of a second communications sub-network distinct from said first sub-network, in proposing an efficient method for the dynamic management of the address spaces of each sub-network, implemented by a tunnel end-point upon detection of a request for linking two sub-networks by a tunnel. (Viger, Abstract), Kelkar et al. (US Pub No. 2013/0182651) discloses a network device and/or method for virtual private network client Internet Protocol (IP) address conflict detection in the wireless network.  The network device receives, from a VPN client, a message that includes a first private IP address corresponding to a VPN client, and re-allocates a second private IP address corresponding to the same VPN client.  The second private IP address resolves an IP address conflict between a tentative private IP address allocated for the VPN client by the VPN server within the wireless network and the first private IP address allocated for the VPN client by an ISP server external to the wireless network.  The network device also transmits the first private IP address and the second private IP address in a single message, such as a single IP data packet, to the VPN client (Kelkar, Abstract), NIEMI (US Pub No. 2013/0239198) discloses managing routing information in a communications system comprises-defining, in a client network NIEMI, Abstract and page 4, paragraphs 0044-0045), Sanders et al. (US Pub No. 2011/0131647) discloses a virtual endpoint solution to provides secure connectivity between a service provider network and the client network over the public Internet.  This virtual private network (VPN) connection is fully routable from the service provider network to the client network and masqueraded on the client network to prevent any IP conflicts or routing issues.  The virtualized endpoint allows the VPN connection to be created without dedicated hardware or systems and able to run in almost any environment. (Sanders, Abstract) and Hoover et al. (US Pub No. 2007/0061887) discloses the virtual private network tool collects critical network information for the client computer, and sends this critical network information to an address assignment server in the remote network.  The address assignment server compares the critical network information with a pool of available addresses in the remote network, and assigns addresses for use by the client computer that do not conflict with the addresses for local resources.  The address assignment server also provides routing information for resources in the remote network to the virtual private network tool. (Hoover, Abstract), however, the prior art taken alone or in combination does not teach or suggest “categorizing the input as host, range, or network and expands; converting the set of network entries to decimal; performing an iterative compare; and providing an output identifying whether a host matches an existing reservation for a host AUS820160858US01 Page 36 of 41 or is included in a network reservation, and also identifies whether an input range or network is a full or partial network reservation match” (as recited in claims 1, 8 and 15), in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437